DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
 
Response to Arguments

Arguments are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0218241 A1 to Faryna in view of U.S. Patent Application Publication No. 2018/0300464 A1 to Mahfouz et al, U.S. Patent Application Publication No. 2010/0223667 A1 to Acuna et al., U.S. Patent No. 5786587 to Colgate and WO2018106041 (translation) to Lee.
Regarding claim 21-26, 29, 30, Faryna discloses a user device for providing the secure entry of a confidential access code associated with the user, comprising: 
	a user interface (figure 2-3 display);
	at least one memory storing instructions ([115]); and 
	at least one processor configured to execute the instructions to perform operations comprising ([115]): 
1) receiving, from a user through a user interface, a request for confidential access associated with the user (figure 2-1 insert card);
2) prompting the user, via the user interface, to enter inputs into a single-entry field (figure 2-3 enter password);

7) when the access sequence of inputs matches the confidential access code, granting access to the user device (figure 4-3 450 allow/deny based on comparison); and 
8) when the access sequence of inputs does not match the confidential access code, denying access to the user device (figure 4-3 450 allow/deny based on comparison).

Faryna also disclose remotely done comparing:
6) comparing the access sequence of inputs with the confidential access code (figure 4-3 450 allow/deny based on comparison); 

Faryna fails to disclose:
3) receiving a first group of inputs, from the user device, comprising a dummy sequence of inputs;
4) providing, through the user device, an indicator signal prompting the user to input an access sequence of inputs;
4B) the indicator signal being provided aftera  randomized number of the dummy inputs has been received
6) the comparing being done by the user device.
9) (claim 22) the dummy sequence being prior to providing the indicator signal
10) (claim 23) the access sequence being after the indicator signal
11) (claim 24) receiving a second dummy sequence

13) (claim 26) receiving a second dummy sequence of inputs following the second indicator signal.
14) (claim 29) further comprising a user interface providing an indicator signal.

15) (claim 30) wherein the indicator signal comprises a visual indication.

However Mahfouz discloses:
receiving a first group of inputs, from the user device, comprising a dummy sequence of inputs (paragraph 28)
receiving a second dummy sequence of inputs (paragraph 33)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna by using a password pattern with dummy sequences to gain access. The motivation for the combination is improved security (paragraph 29).

Faryna as modified still fails to disclose
4) providing, through the user device, an indicator signal prompting the user to input an access sequence of inputs;
4B) the indicator signal being provided after a randomized number of the dummy inputs has been received
6) the comparing being done by the user device.

10) (claim 23) the access sequence being after the indicator signal
12) (claim 25) receiving a second indicator signal following the receipt of the access sequence of inputs
13) (claim 26) receiving a second dummy sequence of inputs following the second indicator signal.
14) (claim 29) further comprising a user interface providing an indicator signal.

15 (claim 30) wherein the indicator signal comprises a visual indication.



However Acuna discloses providing indicator signals (paragraph 79 indicator/blinker) by a user interface providing a visual indication (paragraph 79 indicator/blinker). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna as modified by providing a blinker before a dummy/access sequence is input (which would be after preceding sequences). The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Faryna as modified and Acuna both relate to password input. Acuna discloses visual indications. One of ordinary skill having benefit of the disclosure could have applied any known way of facilitating input. Based on modification above, the limitations from claims 22-23, 25-26, 29,30 are met as indicator signals would be provided in between input sequences.

Faryna as modified still fails to disclose comparing being done by the user device. Faryna as modified also fails to disclose 4B) a randomized number of dummy inputs has been received.
However Colgate discloses comparing keyed and stored inputs being done by an ATM terminal (column 2 lines 2-3). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna as modified by having the ATM make comparisons. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Faryna as modified differs from the claimed invention in the nature of the comparison. Colgate disclose local comparison. One of ordinary skill in the art having benefit of the disclosure could have applied any known arrangement.

Faryna as modified still fails to disclose 4B) a randomized number of dummy inputs has been received. However Lee (translation) discloses dummy sequences with random number of inputs (paragraph 74, paragraph 79, paragraph 80 “Since it is one-time, it is a one-time user's improvised input operation, in a random number, and freely touch anywhere differently each time”). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna as modified by allowing the user to randomly input an arbitrary number of dummy inputs. The motivation for the combination is disguise a password (paragraph 75).

claim 27, Faryna discloses wherein the user device comprises at least one of an Automated Teller Machine, a smartphone, a tablet, or a personal computer (paragraph 5 ATM)

Regarding claim 28, Faryna discloses wherein the confidential access request associated with the user comprises introducing a bank card in proximity to the Automated Teller Machine (figure 2-1 insert card).


2.    Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryna in view of Mahfouz, Acuna, Colgate and Lee (translation) as applied to claim 21 above, and further in view of U.S. Patent No. 6246769 to Kohut.
Regarding claim 32, Faryna as modified fails to disclose the additional subject matter of claim 32. However Kohut discloses setting a time limit for entry of an authentication code (column 10 line 59). It would have been obvious to one of ordinary skill in the art to set a time limit for each password of the password pattern including ones following an indicator password. The motivation for the combination is improved security (see summary of invention).

Claims 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0218241 A1 to Faryna in view of U.S. Patent Application Publication No. 2018/0300464 A1 to Mahfouz et al,  U.S. Patent .
Regarding claim 34, Faryna discloses a method for secure entry of a confidential access code associated with the user, comprising: 
1) receiving, at the user device, a request for confidential access associated with a user (figure 2-1 insert card);
2) displaying, on a GUI of the user device, an input entry screen comprising a single-entry field(figure 2-3 enter password);
5) receiving a second group of inputs from the user device comprising an access sequence of inputs (figure 2-3 password);
6) transmitting the second group of inputs to a server (figure 4-3) 
6) receiving from the server a result of the comparison of the access sequence of inputs to the confidential access code (figure 4-3 450 allow/deny based on comparison);
7) when the access sequence of inputs matches the confidential access code, granting access to the user device (figure 4-3 450 allow/deny based on comparison); and 
8) providing or denying, by at least one processor, access to the user device based on a result of the comparison (figure 4-3 450 allow/deny based on comparison).

Faryna fails to disclose:
3) receiving, at the user device, a first group of inputs comprising a dummy sequence of inputs
4) providing a first indicator signal through the GUI

9) (claim 35) providing a second indicator signal following receipt of the access sequence of inputs
10) (claim 36) receiving a second dummy sequence of inputs following the second indicator signal
11) (claim 37) wherein the first signal is identical to the second indicator signal
12) (claim 38) wherein the indiciator signal comprises a visual indication

However Mahfouz discloses:
receiving a first group of inputs, from the user device, comprising a dummy sequence of inputs (paragraph 28)
receiving a second dummy sequence of inputs (paragraph 33)

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna by using a password pattern with dummy sequences to gain access. The motivation for the combination is improved security (paragraph 29).

Faryna as modified still fails to disclose:
4) providing a first indicator signal through the GUI
4B) the indicator signal being provided after a randomized number of the dummy inputs has been received
9) (claim 35) providing a second indicator signal following receipt of the access sequence of inputs

11) (claim 37) wherein the first signal is identical to the second indicator signal
12) (claim 38) wherein the indicator signal comprises a visual indication

However Acuna discloses providing indicator signals (paragraph 79 indicator/blinker) by a user interface providing a visual indication (paragraph 79 indicator/blinker). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna as modified by providing a blinker before a dummy/access sequence is input (which would be after preceding sequences). The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Faryna as modified and Acuna both relate to password input. Acuna discloses visual indications. One of ordinary skill having benefit of the disclosure could have applied any known way of facilitating input. 

Faryna as modified still fails to disclose 4B) a randomized number of dummy inputs has been received. However Lee (translation) discloses dummy sequences with random number of inputs (paragraph 74, paragraph 79, paragraph 80 “Since it is one-time, it is a one-time user's improvised input operation, in a random number, and freely touch anywhere differently each time”). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna as modified by allowing the user to randomly input an arbitrary number of dummy inputs. The motivation for the combination is disguise a password (paragraph 75).

3.    Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryna in view of Mahfouz, Acuna and Lee (translation) as applied to claim 34 above, and further in view of U.S. Patent Application Publication No. 2014/0091907 A1 to Yu. 
Regarding claim 39, Faryna as modified fails to disclose and YU discloses an indicator signal comprising an auditory indication (paragraph 41). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna as modified. The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Faryna as modified and YU both relate to input of passcodes. YU discloses indication through auditory signals. One of ordinary skill in the art having benefit of the disclosure could have provided any known way of conveying indicators.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryna in view of Mahfouz, Acuna, Lee (translation).
Regarding claim 40, Faryna discloses
40. (Currently Amended) A non-transitory computer-readable medium containing program instructions which, when executed by a processor, provide secure entry, by a user, of a confidential access code associated with the user, into an Automatic Teller Machine by performing operations comprising (fig. 2-1 ATM are inherently processor/memory systems): 

	upon introduction of the bank card, displaying, on a graphical user interface of the Automated Teller Machine, a single field for entering a personal identification number (figure 2-3 enter password);
	 
	receiving a second group of inputs comprising the access sequence of inputs (fig 2-3 password);
	transmitting the second group of inputs to a server (fig 4-3);
	receiving a message from the server indicating a result of a comparison of the access sequence of inputs to a confidential access code (figure 4-3 450 allow/deny based on comparison);
	when the message indicates a match between the confidential access code and the access sequence of inputs, granting access to bank information associated with the bank card (figure 4-3 450 allow/deny based on comparison); and 
when the message indicates no match between the confidential access code and the access sequence of inputs, denying access to the bank information (figure 4-3 450 allow/deny based on comparison).

Faryna fails to disclose:
1) receiving a first group of inputs comprising a sequence of dummy inputs;  


However Mahfouz discloses:
receiving a first group of inputs, from the user device, comprising a dummy sequence of inputs (paragraph 28)
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna by using a password pattern with dummy sequences to gain access. The motivation for the combination is improved security (paragraph 29).

Faryna as modified still fails to disclose:
2) providing an indicator signal after a randomized number of the dummy inputs has been received, the indicator signal prompting the  user to input an access sequence of inputs through the graphical user interface;

However Acuna discloses providing indicator signals (paragraph 79 indicator/blinker) by a user interface providing a visual indication (paragraph 79 indicator/blinker). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna as modified by providing a blinker before a dummy/access sequence is input (which would be after preceding sequences). The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Faryna as 
Faryna as modified still fails to disclose a randomized number of dummy inputs has been received. However Lee (translation) discloses dummy sequences with random number of inputs (paragraph 74, paragraph 79, paragraph 80 “Since it is one-time, it is a one-time user's improvised input operation, in a random number, and freely touch anywhere differently each time”). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Faryna as modified by allowing the user to randomly input an arbitrary number of dummy inputs. The motivation for the combination is disguise a password (paragraph 75).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687